El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El presente es nn recurso de certiorari establecido por Vi-centa López contra la Corte de Distrito de Aguadilla, a fin de que se revise y se deje sin efecto una sentencia de dicba corte, que se alega fné dictada sin jurisdicción, por virtud de la cual se revocó una resolución de la Comisión Industrial en el caso de la muerte del obrero Bonifacio Rodríguez.
La falta de jurisdicción consiste según la peticionaria en que la apelación para ante la corte de distrito se interpuso por la compañía aseguradora y no por el patrono y en que la corte entró en la consideración de los becbos para resolver la cuestión que se le planteara.
Examinemos la primera cuestión. La ley que se cita como aplicable es la sección 24 de la No. 85 de 1928 que, en lo pertinente, dice:
“Sección 24.— * * * * * * *
“Todos los recursos concedidos por esta Ley a los patronos po-drán ejercitarse a nombre de ellos por sus aseguradores, incluso *637por el Superintendente de Seguros cuando el patrono estuviere ase-gurado en el fondo del seguro del Estado.”
A nuestro juicio no tiene razón la peticionaria. El re-curso que la aseguradora interpuso no se funda en la sec-ción 24 invocada, sino en la 15 que expresa: .
“Sección 15. — Cualquiera parte interesada podrá presentar co-pias certificadas de una orden o decisión de la Comisión Industrial o de una decisión de un Comisionado contra la cual no se haya radicado petición de revisión ante la Comisión en tiempo hábil o del memorándum del acuerdo entre las partes, aprobado por la Co-misión Industrial, ante la corte de distrito del distrito en que ocurrió el accidente solicitando la revisión de éste en el término de diez días después de la notificación. La corté ordenará a la Comisión Indus-dustrial la remisión del récord del caso, oirá a las partes en contro-versia, dictará la decisión pertinente y notificará a las partes. Las decisiones de la corte tendrán el mismo efecto que una sentencia dictada en juicio, pero no se dará apelación contra dicha sentencia.”
Para concluir que en un caso de esta naturaleza el ase-gurador del patrono del obrero fallecido cuyos herederos reclaman indemnización, es una parte interesada, basta leer las secciones 10, 11, 12 y 13 de la repetida Ley No. 85 de 1928. El mismo legislador le llama parte.
Además, en este caso concreto la resolución de que recu-rrió la compañía aseguradora, Maryland Casualty Co., or-dena, al final, lo que sigue:
“Tomando en cuenta la edad del obrero y el jornal que ganaba se acuerda asignar la suma de $1,200 como indemnización que de-deberá pagar el asegurador Maryland Casualty Co.
*(# & ^ SX< # .
“La Maryland Casualty Co. deberá expedir un cheque por la suma de $84 para el Ledo. Buenaventura Esteves por sus servicios profesionales, que representa el 70 por ciento de la suma total de $120. Otro cheque deberá ser expedido al Lie. Francisco O’Neill por la suma de $36, o sea el 30 por ciento de la suma de $120, por sus servicios profesionales prestados.
“El remanente que queda de la suma de $1,200 consignada como indemnización después de descontarse la suma de $120 para honora-rios de los abogados, o sea, la suma de $1,080, deberá ser entregada *638a los beneficiarios que la corte de distrito correspondiente reconociera como herederos del obrero occiso Bonifacio Rodríguez.”
T una persona, natural o jurídica, a quien se imponen tales obligaciones por una resolución, es claramente una parte interesada en la misma.
Si la resolución se Rubiera dictado contra el patrono, en-tonces el asegurador hubiera podido recurrir en su nombre de acuerdo con la sección 24. Pero aquí, siguiendo la pauta establecida en las secciones 10 y siguientes de la ley, los pro-cedimientos se entendieron directamente con la compañía ase-guradora y directamente se le ordenó el pago de la indemni-zación en la forma que dejamos expuesta. Siendo ello así, la compañía no necesitaba actuar a nombre del patrono, sino directamente también, como una de las partes interesadas a que se refiere la sección 15.
Tampoco tiene razón la peticionaria en la segunda cuestión. En la corte de distrito no se practicó nueva prueba. Lo que hizo la Corte fué revisar la practicada ante la Comisión Industrial y concluir que no había en ella elementos suficientes que demostraran que el obrero hubiere fallecido a consecuencia de la herida que se causara trabajando para el patrono asegurado por la Maryland Casualty Co. Sus propios razonamientos' y conclusiones fueron expresados ampliamente en una resolución cuyo último párrafo dice:
‘ ‘ Toda la cuestión envuelta ahora se limita al único hecho de cuál fué la causa de la muerte del obrero Bonifacio Rodríguez, y no apa-reciendo del récord que la información prestada en su calidad de perito por el médico que atendió al enfermo y que también emitió la certificación de su muerte para su inscripción en el Registro Civil sea falsa, a tal extremo que quede eliminada por completo, y deje de ser evidencia admisible, y apareciendo por el contrario de todas las declaraciones prestadas y contenidas en el expediente que esa conclusión a que llegó el médico de cabecera no ha sido destruida, entendemos, y por la presente resolvemos que la resolución dictada por la Comisión Industrial de Puerto Rico y que ahora se revisa debe ser revocada por no estar fundada en evidencia alguna y declaramos que Bonifacio Rodríguez murió a consecuencia de una pulmonía,
*639tal y como lo certificó y declaró el mismo médico que lo atendió en esa enfermedad, enfermedad no comprendida en la Ley No. 85 de 1928, y no existe derecho alguno a favor de persona alguna para recibir compensación alguna en este caso por su muerte, a excepción de la que le pueda corresponder por el tiempo que duró la incapaci-dad parcial por motivo de la herida que recibió en enero 4 de 1929. Notifíquese.”
En el caso de Maryland Casualty Co. v. Corte de Distrito de Guayama, 41 D.P.R. 330, 332, esta Corte, después de exponer los hechos y transcribir la sección 15 de la Ley No. 85 de 1928, se expresó así:
“La corte siguió los trámites ordenados en ese artículo, oyó a las partes, y estimó, como hemos consignado, justa y razonable la indem-nización. La corte para ello tomó en consideración los hechos tales como fueron apreciados por la Comisión y como surgen del récord que ésta le remitiera y aplicó la ley de acuerdo con su mejor cri-terio.”

Debe amularse el auto expedido y declararse sin lugar la solicitud.

El Juez Asociado Señor Córdova Dávila no intervino.